DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to drawings, specification, and claims corrects previous objections; therefore, the previous objections are withdrawn.

Allowable Subject Matter
Claims 1, 3, and 5-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claim 1, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "a method for controlling a robot device using a portable terminal including a touchscreen, the method comprising: displaying a plurality of guide blocks, which are positioned on a border area that surrounds a central area of the touchscreen; receiving, from a user, a first user input selecting at least one guide block among the plurality of guide blocks positioned on the border area; displaying an enable button placed on a first area, which is identical to the at least one guide block selected by the first user input; receiving, from the user, a second user input selecting at least one of the plurality of guide blocks positioned on the border area; displaying an emergency stop button placed on a second area, which is identical to the at least one guide block selected by the second user input; displaying a plurality of robot control buttons placed on a third area, which is in the central area of the touchscreen; in response to simultaneously receiving, from the user, an input on the first area and an input on the third area, transmitting a robot control signal to a control device configured to control the robot device; and in response to receiving an input, from the user, on the second area, transmitting an emergency signal to the control device, wherein the emergency signal is a signal for stopping operation of the robot device" when interpreted as a whole.              
Izumi et al. (US 2019/0034025 A1, published on 01/31/2019) discloses that a machine operation panel 101, including an operation terminal 1 (e.g., a tablet terminal) and an external device 2, is configured to operate a control device 100 of a machine/robot that perform predetermined processing, wherein the operation terminal 1 includes a touch panel 11 for display and input of information (Izumi, FIGS. 1A-B; ABSTRACT; ¶¶ [0024]-[0025]).  Izumi further discloses that the external device 2 includes an enable switch (241, 242) which is used for securing safety of operators, and serves as a switch for teaching/controlling operation of a machine only in a case where the enable switch is active; and the enable switch (241, 242) allows safety to be ensured by stopping a machine such as a robot when an operator senses danger and releases the switch (Izumi, FIGS. 1B and 5; ¶¶ [0027]-[0028]).  Izumi also discloses that while the operation terminal 1 is attached to the external device 2, a region 20 surrounded by a dotted line in FIG. 1B of the display region of the touch panel 11 is covered by the external device 2, which may be transparent (Izumi, FIGS. 1B and 5; ¶¶ [0042] and [0056]).  Izumi further teaches that the external device 2 includes an emergency stop button 23 to compulsorily stop the machine, and by making the external device 2 in the region 20 covering the display region of the touch panel 11 to be transparent, (1) when each key of the transparent input device 211 is pressed, a same operation as that when the key display, which is displayed on the touch panel 11, corresponding to the pressed key is directly touched can be performed; and (2) cause at least one of a state of control of the machine or help information to be displayed in a display region corresponding to the transparent region of the external device 2 in the display region of the touch panel 11 (Izumi, FIGS. 1B and 5; ¶¶ [0027] and [0053]-[0057]).  Izumi also teaches that (1) a keyboard and a plurality of buttons may be provided/disposed as the input device 21 for inputting data, which are displayed in a central area between the enable switch 242 and the emergency stop button 23; (2) a manual pulse generating device 22 may be displayed on the touch panel 11 and generate a command pulse by manually rotating a handle, which is also displayed in a central area between the enable switch 242 and the emergency stop button 23; (3) one or a plurality of switches 25, e.g., a start button and a stop button of a program, may be provided; and (4) the key display is displayed on the screen of the display device of the touch panel 11 in the operation terminal 1 so that arrangement of keys can be freely set (Izumi, FIGS. 1B, 5, and 6A-B; ¶¶ [0029]-[0031], [0055], and [0071]-[0072]).  Izumi further discloses that the controller 13 acquires data from the touch panel 11 and the communication device 15, and executes application software, etc., that controls the machine/robot (Izumi, FIG. 2; ¶¶ [0029]-[0030] and [0037]), and information from the enable switch (241, 242), and the manual pulse generating device 22 is transmitted to the control device of the machine from the external communication device 27 or transmitted to the control device of the machine via the communication device 15 of the operation terminal 1 (Izumi, ¶ [0041]).  Izumi also discloses that (1) the enable switch 242 is located on left side of the machine operation panel 104 and the emergency stop button 23 is located on right side of the machine operation panel 104 (Izumi, FIGS. 6A-B; ¶¶ [0058]-[0060]); (2) the enable switch 242 is located on right side of the machine operation panel 105 and the emergency stop button 23 is located on left side of the machine operation panel 104 (Izumi, FIGS. 9A-9B; ¶¶ [0067]-[0070]); and (3) the enable switch 242 or emergency stop button 23 can be disposed on a desired side according to a dominant hand of the operator (Izumi, ¶[0073]).  Izumi further teaches that (1) the enable switch 242 is located on left side of the manual pulse generating device 22 and the input device 21 displayed on the touch panel 11; and (2) the emergency stop button 23 is located on right side of the manual pulse generating device 22 and the input device 21 displayed on the touch panel 11 (Izumi, 23 and 242 in FIGS. 1B and 6A-B; ¶¶ [0027]-[0030] and [0055]).
Thakur et al. (US 2017/0322721 A1, published on 11/09/2017) discloses system and methods relating to controls of systems (Thakur, ¶ [0001]), wherein only if a first finger remains touched on a land area 408 and a second finger gesture (e.g., tapping, sliding, etc.) is received would an operation be triggered, and the HMI may have a single land area 408 is common for each available touch area on the display; this region may be specified at one of the four corners of the touch screen or any arbitrary area on the screen that may be specified, via a configuration panel of the HMI (Thakur, 408 in FIGS. 4-5; ¶¶ [0049]-[0050] and [0058]).  Thakur further discloses that in response to the first and second touch input being concurrently received with the input at the first and second position respectively, cause activation of the graphical element associated with execution of an application or a control command (Thakur, ¶¶ [0017] and [0026]).  Thakur also discloses that to activate the control widget, the land input 606 and the tap input (shown as input 602c) are entirely overlapping in which the land input 606 is received prior to the tap input 602c (Thakur, FIG. 6; ¶¶ [0064]-[0066]).
Novak et al. (US 2004/0227737 A1, published on 11/18/2004) discloses a system and a method for operating a device using a user interface (Novak, ¶ [0002]), wherein the second button 24 thus has the function of a general emergency-stop switch; pressing the touchscreen 14 in the area of the second button 24 therefore automatically results in the movement of the operating table 12 being stopped, even if the associated first button freezes when it has been pressed or if the movement of the operating table 12 has been initiated by means of the voice control (Novak, 24 in FIG. 1; ¶ [0039]).
CHO et al. (US 2015/0082162 A1, published on 03/19/2015) discloses a system and a method relating to an interface of a display apparatus (CHO, ¶ [0003]), wherein display a plurality of objects 10-1, 20-1, 30-1, 40-1, 50, and 60, defined as 'guided objects', on an edge area of the screen, wherein 10-1, 20-1, 30-1, and 40-1 are four corner areas of a display screen, 50 is a center area of an upper side of a display screen, and 60 is a center area of an lower side of a display screen (CHO, 10/20/30/40 in FIGS. 1A-1B, 3A-3D, and 14A-14B; ¶¶ [0158] and [0160]).  CHO further discloses that in response to a user input such as a touch input being received at the guide objects in the edge area, depending on the location where the user input is received, the menu/button displayed on the screen may vary; e.g., in response to a user touch inputted by a user object 200 on a first/second/third/fourth comer area 10/20/30/40, a menu/button 11/21/31/41 is displayed (CHO, 10/20/30/40 in FIGS. 1A-1B, 3A-3D, and 14A-14B; ¶¶ [0162], [0098], [0100], [0102], and [0104]).
Kim (US 2009/0109231 A1, published on 04/30/2009) discloses a system and a method relating to a device having a touch screen displaying buttons (KIM, ¶ [0003]), wherein a size of a soft button is changeable if the user inputs an instruction for changing an attribute value of a specific soft button SB (KIM, FIG. 5; ¶ [0023]); and  shape of edge lines of a soft button is changeable if the user inputs an instruction for changing an attribute value of a specific soft button SB (KIM, FIG. 9; ¶ [0027]).
Evans, III et al. ("Control Solutions for Robots Using Android and iOS Devices", Proceedings of SPIE - The International Society for Optical Engineering, May 2012) discloses a system and a method for using hand-held devices to control robots (Evans, Page 1, ABSTRACT), wherein shaking the device in a specific manner might also be used to indicate a stop command; i.e., in response to detecting a shaking of the device in a direction above a predetermined value, transmitting a stop command to the control device (Evans, Page 4, the last 2nd paragraph in Section 2.1).  Evans further discloses that multi-finger grasp on the screen like making a fist may halt the control of an autonomous platform; i.e., in response to detecting multi-finger grasp like making a fist, transmitting a halt command to the control device (Evans, Page 3, 2nd and 3rd paragraphs of Section 2.1).  Evans also discloses that speech could be used for the issuance of modal commands, such as starting or stopping the vehicle, switching cameras, zooming a camera, putting the vehicle or the manipulator into a given pose, or switching between different screen layouts (Evans, Page 4, the last 3rd paragraph in Section 2.1).
Som (US 2015/0174767 A1, published on 06/25/2015) discloses a method and a device for operating an industrial robot connected to a robot control by an operating device comprising a graphic operator interface such as a touch display (Som, ABSTRACT; ¶ [0001]), wherein (1) a security-directed emergency stop switch 26 is arranged on an upper right side of the housing 32 (Som, FIG. 1; ¶ [0098]); (2) an mission switch or permission key 74, 76 is integrated in each holding strip 70, 72 of which keys one must be selectively activated for the mobile enabling of the industrial robot, which can alternately actuated with the left or the right hand (Som, FIG. 5; ¶ [0117]-[0118]); and (3) the graphic operator interface can be switched by a simple setup function from right-hand operation to left-hand operation, wherein all positions of the virtual operating elements 22.1 ... 22.n, 24.1 . . . 24.n are mirrored on the longitudinal central axis of the touch display 20 (Som, FIG. 1; ¶ [0116]).
OGURA et al. (US 2017 /0248946 A1, published on 08/31/2017) discloses a remote control apparatus with a display device for controlling an unmanned autonomously moving work vehicle (OGURA , ¶ [0001]), wherein shapes of buttons, e.g., a sudden stop button 205, can be changed to optional shapes, selected, or changed in position (OGURA , ¶ [0057]) 
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "displaying a plurality of guide blocks, which are positioned on a border area that surrounds a central area of the touchscreen; receiving, from a user, a first user input selecting at least one guide block among the plurality of guide blocks positioned on the border area; displaying an enable button placed on a first area, which is identical to the at least one guide block selected by the first user input; receiving, from the user, a second user input selecting at least one of the plurality of guide blocks positioned on the border area; displaying an emergency stop button placed on a second area, which is identical to the at least one guide block selected by the second user input" when combining with all other limitations of the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175  

/REZA NABI/Primary Examiner, Art Unit 2175